


Exhibit 10.15
THIRD AMENDMENT TO
KAMAN CORPORATION EMPLOYEES STOCK PURCHASE PLAN
(As Amended and Restated Through October 12, 2010)




THIS AMENDMENT made by Kaman Corporation for the purpose of amending the Kaman
Corporation Employees Stock Purchase Plan,
WITNESSETH:
WHEREAS, Kaman Corporation (the “Corporation”) originally adopted the Kaman
Corporation Employees Stock Purchase Plan on February 28, 1989, which has been
amended and restated from time to time, including most recently through October
12, 2010, and further amended by a First Amendment dated February 20, 2012, and
a Second Amendment dated February 21, 2013 (as amended and restated, the
“Plan”); and


WHEREAS, the Corporation reserved the right, in Section 21 of the Plan, to amend
the Plan; and


WHEREAS, the Corporation now wishes to amend the Plan in the particulars set
forth below; and


NOW, THEREFORE, the Corporation hereby amends the Plan as follows, as of January
1, 2014, in the following particulars:


1.    The words “prior year commissions” shall be deleted where they appear in
Sections 6 and 10 and replaced with the words “commissions paid during the
current year”.


EXCEPT AS AMENDED HEREIN, the terms, conditions and provisions of the Plan as
amended are confirmed and remain unchanged.


IN WITNESS WHEREOF, Kaman Corporation has caused this Amendment to be executed
on its behalf by its duly authorized officer this 12th day of December, 2013.




ATTEST:                            KAMAN CORPORATION
By:
/s/ Shawn G. Lisle
 
By:
/s/ Robert D. Starr
 
Shawn Lisle
 
 
Robert D. Starr
 
Senior Vice President, General
 
 
Senior Vice President and Chief
 
Counsel and Assistant Secretary
 
 
Financial Officer

    




